643 N.W.2d 234 (2002)
In re Edgar J. DIETRICH.
Attorney Grievance Commission, Petitioner.
No. 121411.
Supreme Court of Michigan.
May 8, 2002.
On order of the Court, the ex parte petition for injunctive relief pursuant to MCR 9.108(E)(4) is considered, and it is GRANTED.
We order that Edgar J. Dietrich (P 12767) is enjoined from practicing law in the State of Michigan and, to implement this injunction, we ORDER respondent Dietrich to refrain from entering the offices of the Notre Dame Legal Associates at 718 Notre Dame, Grosse Pointe, Michigan; at 905 Military Street, Port Huron, *235 Michigan; and at any other location; to refrain from meeting or speaking with clients, even in the presence of other lawyers; and to refrain from meeting or speaking with lawyers of the Notre Dame Legal Associates on pending client matters.
On further order of the Court, the Grievance Administrator or his designee is appointed temporary receiver to enter the Offices of Notre Dame Law Associates with authority and responsibility to (1) take possession of and inventory all client files and client funds, (2) take such actions as necessary to protect the interest of clients on a temporary basis and preserve the status quo or assist clients in obtaining or transferring their files to other attorneys, and (3) provide a report to this Court and the special master concerning the inventory and the actions of the temporary receiver.
On further order of the Court, Hon. Karl Fink, is appointed special master, with directions to conduct an evidentiary hearing within 21 days of the date of this order, to determine whether, absent respondent's improper involvement, the Notre Dame Legal Associates is a viable law office able to represent the interests of its clients without establishment of a permanent receivership, and to report to this Court his findings and recommendations.
We further order that the petitioner shall serve the respondent with a copy of this order and a copy of the petition for relief, and shall provide the Clerk of the Court with proof of service. Respondent may file objections to this order with the Clerk of the Court.
We retain jurisdiction.